Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to claims filed on December 21, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Todd Thurheimer by telephone communication on 02/08/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1.	(Currently Amended) A computer-implemented method, comprising:
receiving, by one or more processors, a request to launch an interactive agent from a chat application from which the interactive agent is launched;
retrieving, by the one or more processors, an interactive agent configuration comprising a plurality of slots, a plurality of dialogs, and a slot definition for [[a]] each slot in the plurality of slots, wherein [[the]] each slot in the plurality of slots is configured to store an input value received from a user during a conversation, and wherein the slot definition comprises a passed parameters flag wherein each dialog of the plurality of dialogs specifies actions that the interactive agent performs in the conversation with the user, wherein the actions indicate an order for transitioning through the plurality of dialogs, wherein each slot in the plurality of slots stores data received from the user, and wherein the interactive agent configuration is specified in an interactive agent configuration tool;
performing, by the one or more processors, an incoming parameter match on parameters passed by the referrer when the passed parameters flag 
deploying, by the one or more processors, a first interactive agent to [[a]] the chat application that presents a first dialog in the plurality of dialogs in the conversation, wherein the first dialog in the plurality of dialogs is determined using a natural language engine that recognizes a user’s intent in text entered in the chat application, 
obtaining, by the one or more processors, an input value from the user in response to the first dialog;
storing the input value in the slot;
determining whether the temporary flag associated with the slot is set; and
upon completion of the first dialog, deploying a second interactive agent to the chat application that presents a second dialog in a second conversation with the user, wherein an availability of the stored input value in the second conversation is based on a determination of whether the temporary flag associated with the slot is set or not set, wherein the passed parameters flag and the temporary flag are set using checkboxes presented in the interactive agent configuration tool prior to deploying the chat application.

8.	(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive a request to launch an interactive agent from a chat application from which the interactive agent is launched;
retrieve an interactive agent configuration comprising a plurality of slots, a plurality of dialogs, and a slot definition for [[a]] each slot in the plurality of slots, wherein [[the]] each slot in the plurality of slots is configured to store an input value received from a user during a conversation, and wherein the slot definition comprises a passed parameters flag wherein each dialog of the plurality of dialogs specifies actions that the interactive agent performs in the conversation with the user, wherein the actions indicate an order for transitioning through the plurality of dialogs, wherein each slot in the plurality of slots stores data received from the user, and wherein the interactive agent configuration is specified in an interactive agent configuration tool; 
perform an incoming parameter match on parameters passed by the referrer when the passed parameters flag 
deploy a first interactive agent to [[a]] the chat application that presents a first dialog in the plurality of dialogs in the conversation, wherein the first dialog in the plurality of dialogs is determined using a natural language engine that recognizes a user’s intent in text entered in the chat application 
obtain an input value from the user in response to the first dialog; 
store the input value in the slot; 
determine whether the temporary flag associated with the slot is set; and
upon completion of the first dialog, deploy a second interactive agent to the chat application that presents a second dialog in a second conversation with the user, wherein an availability of the stored input value in the second conversation is based on a determination of whether the temporary flag associated with the slot is set or not set, wherein the passed parameters flag and the temporary flag are set using checkboxes presented in the interactive agent configuration tool prior to deploying the chat application.

15.	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving a request to launch an interactive agent from a chat application from which the interactive agent is launched; 
retrieving an interactive agent configuration comprising a plurality of slots, a plurality of dialogs, and a slot definition for [[a]] each slot in the plurality of slots, wherein [[the]] each slot in the plurality of slots is configured to store an input value received from a user during a conversation, and wherein the slot definition comprises a passed parameters flag wherein each dialog of the plurality of dialogs specifies actions that the interactive agent performs in the conversation with the user, wherein the actions indicate an order for transitioning through the plurality of dialogs, wherein each slot in the plurality of slots stores data received from the user, and wherein the interactive agent configuration is specified in an interactive agent configuration tool; 
performing an incoming parameter match on parameters passed by the referrer when the passed parameters flag 
deploying a first interactive agent to [[a]] the chat application that presents a first dialog in the plurality of dialogs in the conversation, wherein the first dialog in the plurality of dialogs is determined using a natural language engine that recognizes a user’s intent in text entered in the chat application, 
obtaining an input value from the user in response to the first dialog; 
storing the input value in the slot; 
determining whether the temporary flag associated with the slot is set; and
upon completion of the first dialog, deploying a second interactive agent to the chat application that presents a second dialog in a second conversation with the user, wherein an availability of the stored input value in the second conversation is based on a determination of whether the temporary flag associated with the slot is set or not set, wherein the passed parameters flag and the temporary flag are set using checkboxes presented in the interactive agent configuration tool prior to deploying the chat application.

39.	(Cancelled)
41.	(Cancelled)
43.	(Cancelled)
Allowable Subject Matter
Claims 1, 3, 7-8, 10, 14-15, 17, 20, 29-30, 33-34, 37-38, 40, and 42 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654